 

 

FILED
U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT FOR mye USUSTA DIY.

SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION 20HAR 27 AMI: 50

UNITED STATES OF AMERICA ex * cLeRK_).tiodes
rel. DIXIE COMMUNICATIONS * SO. OIST. OF GA.
SYSTEMS, INC., and DIXIE *
COMMUNICATIONS SYSTEMS, INC., a *
Georgia Corporation, *
*
Plaintiffs, *
*
Vv. * CV 118-210
*
TRAVELERS CASUALTY AND SURETY *
COMPANY OF AMERICA, a *
Connecticut Corporation; ICON *
CONSTRUCTION, INC., a Texas *
Corporation; and Jé&é&J *
MAINTENANCE, INC., a Texas *
Corporation, *
*
Defendants. *
ORDER

Before the Court is Defendant Travelers Casualty and Surety
Company of America’s (“Defendant Travelers”) motion for entry of
final judgment (Doc. 43) pursuant to Federal Rule of Civil
Procedure 54(b). For the following reasons, Defendant Travelers’s

motion for entry of final judgment is DENIED.

I. BACKGROUND
The alleged circumstances giving rise to this action are set
forth in the Court’s Order dated September 23, 2019 (“Sept. 23,

2019 Order”), deciding Defendant Travelers’s and Defendant J&J

 
 

 

Maintenance Company’s (“Defendant J&J”) respective motions to
dismiss. (Sept. 23, 2019 Order, Doc. 38.) Plaintiffs’ complaint
asserted claims for breach of contract and for quantum meruit
against Defendant J&J and claims for violating the Miller Act and
for bad faith failure to settle against Defendant Travelers.! (Id.
at 13-21.) The Court granted in part and denied in part Defendant
J&J’s motion to dismiss and granted Defendant Travelers’s motion
to dismiss in its entirety. (Id. at 21.) Following the Sept. 23,
2019 Order, Defendant Travelers filed the present motion seeking

an entry of judgment pursuant to Federal Rule of Civil Procedure

54(b). No party opposes the motion.

II. LEGAL STANDARD
Generally, a final judgment in an action adjudicates the
rights and liabilities of all parties and all claims. Ebrahimi v.

City of Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir.

 

1997). Federal Rule of Civil Procedure 54(b), however, provides
an exception to the general rule:

When an action presents more than one claim for
relief .. . or when multiple parties are involved, the
court may direct entry of a final judgment as to one or
more, but fewer than all, claims or parties only if the
court expressly determines that there is no just reason

 

for delay.
1 Plaintiffs also named Defendant ICON Construction, Inc. (“Defendant ICON”) as
a defendant to this action. (Compl., Doc. 1, 215.) For the reasons set forth
in the Sept. 23, 2019 Order, however, the Court need not discuss Defendant ICON
in the present Order. (Sept. 23, 2019 Order, at 2-3.)

 
 

 

Although the decision to enter judgment pursuant to Rule 54 (b) is
within the district court’s discretion, the Supreme Court and the
Eleventh Circuit counsel district courts to exercise discretion
under Rule 54(b) “conservatively”; limiting the rule’s application
to “the unusual case in which the costs and risks of multiplying
the number of proceedings and of overcrowding the appellate docket
are outbalanced by pressing needs of the litigants for an early
and separate judgment as to some claims or parties.” Ebrahimi,

114 F.3d at 166 (quoting Morrison-Knudsen Co. v. Archer, 655 F.2d

 

962, 965 (9th Cir. 1981)); see also Curtiss-Wright Corp. v. Gen.

 

Elec. Co., 446 U.S. 1, 10 (1980).

In deciding whether to enter a final partial judgment under
Rule 54(b), district courts employ a two-step analysis. First,
the court must decide whether its judgment is, in fact, both

“final” and a “judgment.” Curtiss-Wright Corp., 446 U.S. at 7.

 

“Tt must be a ‘judgment’ in the sense that it is a decision upon
a cognizable claim for relief, and it must be ‘final’ in the sense
that it is ‘an ultimate disposition of an individual claim entered
in the course of a multiple claims action.’” Id. (quoting Sears,

Roebuck & Co. v. Mackey, 351 U.S. 427, 436 (1956)).

 

Second, the district court must determine that “there is no
‘just reason for delay’ in certifying [the judgment] as final and

immediately appealable.” Lloyd Noland Found., Inc. v. Tenet Health

 

Care Corp., 483 F.3d 773, 777 (11th Cir. 2007) (quoting Curtiss—

 
 

 

Wright Corp., 446 U.S. at 8). Here, the district court balances
“judicial administrative interests and relative equitable
concerns.” Ebrahimi, 114 F.3d at 165-66. Consideration of
judicial administrative interests is necessary to “preserve[] the
historic federal policy against piecemeal appeals.” Id. at 166
(quoting Sears, 351 U.S. at 438). Ina similar way, analyzing the
relevant equities ensures Rule 54 (b) certification is limited to
situations where immediate appeal is necessary to “alleviate some
danger of hardship or injustice associated with delay.” Id.

The Supreme Court has declined to “fix or sanction narrow

guidelines for the district courts to follow” under the second

 

prong. Curtiss-Wright Corp., 446 U.S. at 10-11. Nevertheless,
courts analyzing judicial administrative interests should consider
facts including “whether the claims under review were separable
from the others remaining to be adjudicated and whether the nature
of the claims already determined was such that no appellate court
would have to decide the same issues more than once even if there
were subsequent appeals.” Id. at 8 (footnote omitted). Further,
with respect to the equities involved, district courts enjoy a
greater degree of deference because the district “court is ‘the
one most likely to be familiar with the case and with any
justifiable reasons for delay.’” See id. at 10 (quoting Sears,

351 U.S. at 437).

 
 

 

IIIT. DISCUSSION

Beginning with the first prong, there is little doubt that
the Sept. 23, 2019 Order constituted a final judgment as to
Defendant Travelers. The second prong, however, requires the
Court’s full attention.

First, in balancing the factors under Rule 54(b), a district
court generally evaluates whether the movant will suffer prejudice
if not granted a final, appealable judgment. See Ebrahimi, 114

F.3d at 167; see also In re Se. Banking Corp., 69 F.3d 1539, 1547

 

n.2 (llth Cir. 1995) (“Certification should not... . be routinely
granted... . It should be granted only if there exists some
danger of hardship or injustice through delay, that would be
alleviated by immediate appeal.”). It is unlikely, however, that
Defendant Travelers is seeking to appeal the dismissal of all
claims against it. Defendant Travelers argues that in the event
of an appeal, the circumstances are such that the appellate court
need not duplicate its efforts. To grant Defendant Travelers’s
motion, though, is to force Plaintiff, if it desires, to appeal
the dismissal immediately. To the extent Plaintiffs did pursue an
appeal, the Court would not be able to balance Plaintiffs’
interests versus the judicial interest against piecemeal appeals.
Because the movant has no strong incentive in favor of an immediate
appeal, this consideration weighs against granting Defendant

Travelers’s motion.

 
 

 

Second, the Court evaluates the judicial administrative
interests involved. Defendant Travelers correctly states that the
claim remaining against Defendant J&J was not asserted against it.
Therefore, it is true that, should Plaintiffs appeal the dismissal
of claims against Defendant Travelers, those claims on appeal would
differ from the claims against Defendant TEI in the event of a

later appeal. See Dunham v. Zanders, No. CV 318-018, 2019 WL

 

2387378, at *2, *3 (S.D. Ga. June 4, 2019) (granting Rule 54 (b)
motion, in part, because claims against movant were separable from
the remaining claims).

Whether the claims are separable, however, is not’the only
consideration. Courts in this Circuit also evaluate whether
duplicate appeals will require familiarity with the same factual
foundation. See Ebrahimi, 114 F.3d at 167 (“When the factual
underpinnings of the adjudicated and unadjudicated claims are
intertwined, courts should be hesitant to employ Rule 54(b).”);

James v. Terex USA, LLC, No. 5:16-cv-60, 2019 WL 1928504, at *3

 

(S.D. Ga. Apr. 30, 2019). Cf. Dunham, 2019 WL 2387378, at *2
(finding movant was not present for the underlying events of the
remaining claims).

Here, the action arises out of the same underlying facts.
Defendant J&J, the remaining defendant with an active claim against
it, was the general contractor for the Fisher Army Dental

Laboratory project. (Compl., Doc. 1, 4 10-11.) Defendant

 
 

 

Travelers provided the surety bond on the project. (Id. @ 11.)
Plaintiff Dixie Communications Systems, Inc. (“Plaintiff Dixie”)
was a subcontractor on the same project. (Id. 714.) Plaintiff
Dixie sought payment on the project from both .Defendant J&J and
Defendant Travelers. (Id. (9 19-23.) Consequently, despite
separable claims, the underlying facts of the asserted claims
against Defendant J&J and Defendant Travelers are intertwined.
The Court finds the judicial administrative interest factor to be
a wash.

Finally, the Court balances the relative equitable concerns.
Defendant Travelers offers little in terms of the equities at
issue. “ [A] nalyzing the relevant equities ensures Rule 54(b)
certification is limited to situations where immediate appeal is
necessary to alleviate some danger of hardship or injustice
associated with delay.” Griggs v. Holt, No. CV 117-089, 2019 WL
1903402, at *2 (S.D. Ga. Apr. 29, 2019) (citing Ebrahimi, 114 F.3d
at 166). Defendant Travelers asserts, in conclusory terms, that
it. “should not be made to stay in litigation when its entire
liability has already been fully litigated in its favor.” (Br.
Supp. Mot. for Entry of Final J., Doc. 43-1, at 5.) Defendant
Travelers, however, offers no explanation as to how awaiting entry
of a final judgment creates some danger of hardship or injustice.
Furthermore, for the reasons stated, no party has indicated a need

for immediate appeal. Without more, Defendant Travelers’s “desire

 
 

 

for finality is not a compelling circumstance sufficient” to

warrant an entry of judgment at this time. Kipperman for Magnatrax

 

Litig. Tr. v. Onex Corp., No. 1:05-CV-1242-JOF, 2008 WL 11334162,

 

at *1 (N.D. Ga. Mar. 24, 2008). Balancing the required
considerations, the Court refrains from entering judgment pursuant

to Rule 54(b).

Iv. CONCLUSION
For the foregoing reasons, Defendant Travelers’s motion for
entry of judgment (Doc. 43) is DENIED.
ORDER ENTERED at Augusta, Georgia, this a? Ptsay of March,

2020.

 

Y STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 
